Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. The amendment file on January 17, 2022 has been received and made of record. In response to Non-Final Office Action mailed on November 04, 2021, applicants amended claims 1, 6, 8, 12, and 14 of which claims 1, 8, and 14 are independent claims. Dependent claims 2, 7, 9, and 13 are maintained. Applicants added claims 18-20 as new claims and cancelled claims 3-5, 10, 11, and 15-17 after the Non-Final Office Action. Therefore, claims 1, 2, 6-9, 12-14 and 18-20 are pending for consideration.


Response to Arguments

3. Regarding applicants’ arguments in "Remarks", filed on January 17, 2022 with respect to independent claims 1, and 8, “from above, it can be seen that AN only defines third touch sensors 921 having a length in a first direction and fourth touch sensors 923 having a length in a second direction. That is, the touch sensors 921 and touch sensors 923 are all strip electrodes because they all have a length in a direction. Furthermore, AN does not disclose that which touch sensors serve as driving electrodes and which touch sensors serve as sensing electrodes. Therefore, AN does not 
examiner would like to mention that size or shape of the electrodes is not objective of the touch panel, the objective is to determine user touch/input using differently shaped electrodes. Applicants’ touch electrodes are square shape having length and width. AN’s disclosure shows rectangular strip or plate shape electrodes also having length and width. Both the prior art and claimed invention detect touch input based on mutual capacitance sensing principle.
 
Examiner agreed with the applicants that AN does not differentiate driving electrode and sensing electrodes. However, in a mutual capacitive touch panels, a plurality of first electrodes in one direction work as driving electrodes and a plurality of second electrodes in another direction serve as sensing electrodes and vice versa. This feature is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode(see Para-56, US 2017/0031514 A1). Therefore, whenever electrode 923 works as driving electrode, then electrodes 921 work as sensing electrode.


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 2, 6, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHI(WO 2018/120693 A; Equivalent to US 2020/0081562 A1)in view of AN et al.(US 2018/0188838 A1)(herein after AN).

Regarding claim 1, SHI teaches a touch substrate, comprising a planar part(left side region or right region, figs.5&6) and at least a bending part(central region, figs.5&6), wherein the bending part extends from an edge of the planar part and is bent to a side of the planar part(central region, figs.5&6), the planar part is provided with a main touch module having a double-layer electrode structure(figs.3,4&6, Para-25, 55, 58) (Para-25: the first region comprises a double-layer conductive film or a single-layer conductive film having a cross bridge structure), (central region) is provided with a side touch module having a single-layer electrode structure (figs.3,4&6, Para-60, 65) (Para-65: the second region located at the center of the flexible touch screen comprises a structure of single-layer conductive film),

wherein the main touch module comprises a first planar substrate(figs.1,3&6), a first main electrode(L_TX1-L_TX4 or R_TX1-R_TX4, figs.3&6) disposed on the first planar substrate, a second planar substrate disposed on the first main electrode(Para-25, 55, 58) and a second main electrode(L_RX1-L_RX4 or R_RX1-R_RX4, figs.3&6) disposed on the second planar substrate(Para-25, 55, 58); the first main electrode(TX1-TX4 or RX1-RX4) comprises a plurality of strip electrodes extending along a first direction(vertical or horizontal direction, figs.3&6), and the plurality of strip electrodes are sequentially disposed at intervals along a second direction (horizontal or vertical direction, figs.3&6); and the second main electrode(RX1-RX4 or TX1-TX4) comprises a plurality of strip electrodes extending along the second direction(horizontal or vertical direction, figs.3&6), the plurality of strip electrodes are sequentially disposed at intervals along the first direction(vertical or horizontal direction, figs.3&6), and the first direction and the second direction are perpendicular to each other(figs.3&6),
wherein the side touch module comprises a first bending substrate(figs.5&6) and a first side electrode(C_TX1- C_TX2, or C_RX1, C_RX2, fig.6) disposed on the first bending substrate (figs.5&6) (as side touch module is not defined in the claim, examiner interpreted central region as side touch module);the first bending substrate(figs.5&6) is disposed at an edge of the first planar substrate in the first direction(figs.5&6) and is bent to a side of the first planar substrate(figs.5&6); and
 
Nevertheless, SHI is not found to teach expressly the touch substrate, wherein the first side electrode comprises a first strip electrode extending along the second direction and a plurality of first block electrodes sequentially disposed at intervals along the second direction.

However, AN teaches electronic device having touch sensing panel, wherein the side touch module comprises a first bending substrate(figs.8,9&14) and a first side electrode(923, fig.9; fig.14) disposed on the first bending substrate(figs.8,9&14); the first bending substrate(figs.8,9&14) is disposed at an edge of the first planar substrate in the first direction and is bent to a side of the first planar substrate(figs.8,9,&14); and the first side electrode(923) comprises a first strip electrode(figs.8,9,14&15) extending along the second direction and a plurality of first block electrodes(921) sequentially disposed at intervals along the second direction(fig.9, 14&15),

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SHI with the teaching of AN to include the feature in order to provide an electronic device having a touch screen that can prevent user unintended touch detection from occurring in an area in which a touch screen and a display are bent.

Therefore, the combined teaching of SHI and AN teaches the touch substrate, wherein the first main electrode serves as a sensing electrode for a front touch(first touch sensors 911 and second touch sensors 913 are crossing each other. Any one of the sensors 911 or 913 serves as sensing electrode and the other one serves as driving electrode and it is well-known in the art), the plurality of first block electrodes of the first side electrode serve as sensing electrodes for a side touch, and the first strip electrode of the first side electrode serves as a driving electrode for the side touch(figs.9&14, AN)(as shown in fig.9, one stripe electrode 923 in vertical direction and plurality of block electrodes 921 in horizontal direction. On the other hand in fig.14, one stripe electrode in horizontal direction and plurality of block electrodes in vertical direction. Therefore, the orientation of the electrodes depends on the designer choice but the principle of operation remains the same, supplying driving signal to driving electrode and receiving touch sensing signal from sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode). 

Regarding claim 2, SHI as modified by AN teaches the touch substrate according to claim 1, wherein the bending part comprises one or two first bending parts in a first direction (figs.5&6, SHI) and/or one or two second bending parts in a second direction, and the first direction and the second direction are perpendicular to each other(not required to map the limitations as limitations are connected by “or” operator).

Regarding claim 6, SHI as modified by AN teaches the touch substrate according to claim 1, wherein: the side touch module comprises a second bending substrate(figs.3,4&6, Para-60, 65, SHI) and a second side electrode disposed on the second bending substrate(both electrodes TX and RX would be on one substrate as disclosed in Para-65 and single layer is regarded as second substrate)(claim does not define that first planer substrate, second planer substrate, first bending substrate and second bending substrate are different from one another); 

the second bending substrate is disposed at an edge of the second planar substrate in the second direction(as the bending region is single-layered and left or right region is double layered structure, therefore it is obvious to one of ordinary skill in the art that one layer from the plain region would be bended either in first direction or second direction chosen by designer)  and bent to a side of the second planar substrate(figs.8,9,14&15, AN) (figs.3,4&6, Para-60, 65, SHI); and the second side electrode comprises a second strip electrode extending along the first direction and a plurality of second block electrodes sequentially disposed at intervals along the first direction (figs.8,9,14&15, AN) (as shown in fig.9, one stripe electrode 923 in vertical direction and plurality of block electrodes 921 in horizontal direction. On the other hand in fig.14, one stripe electrode in horizontal direction and plurality of block electrodes in vertical direction. Therefore the orientation of the electrodes depends on the designer choice but the principle of operation remain the same, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode)(for motivation, see the rejection of claim 1). 

claim 7, SHI as modified by AN teaches the touch substrate according to claim 6, wherein the second main electrode serves as a driving electrode for the front touch, the plurality of second block electrodes of the second side electrode serve as driving electrodes for a side touch, and the second strip electrode of the second side electrode serves as a sensing electrode for the side touch(figs.9&14, AN)(as shown in fig.9, one stripe electrode 923 in vertical direction and plurality of block electrodes 921 in horizontal direction. On the other hand in fig.14, one stripe electrode in horizontal direction and plurality of block electrodes in vertical direction. Therefore, the orientation of the electrodes depends on the designer choice to make device orientation, but the principle of operation remains the same, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode). 

Regarding claim 13, SHI as modified by AN teaches a touch display device comprising a display panel and the touch substrate according to claim 1, wherein the touch substrate (touch screen, fig.1, SHI) is disposed on the display panel (display screen, fig.1, SHI), or the touch substrate is disposed in the display panel. 

claim 18, SHI as modified by AN teaches a touch substrate according to claim 1, wherein the touch substrate is configured to 
detect a touch signal of the main touch module(first touch sensor array 910, fig.9, AN) and a touch signal of the side touch module(second touch sensor array 920, fig.9, also fig.8, AN); and 
determine whether the planar part and the bending part are touched based on a change on the touch signal of the main touch module and the touch signal of the side touch module (figs.9,14&15 and related text, AN).


8.	Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SHI(WO 2018/120693 A; Equivalent to US 2020/008 1562 A1)(herein after SHI) in view of ENDO et al.(US 2017/0371452 A1) (herein after ENDO).

Regarding claim 8, SHI teaches a preparation method of a touch substrate(Para-21: a method for manufacturing a flexible touch screen), comprising:
 
forming a planar part and at least a bending part, and bending the bending part from an edge of the planar part to a side of the planar part(Para 21-25, 42), 

(Para-25, 55, 58) and the bending part is provided with a side touch module(central region) having a single-layer electrode structure(figs.3,4&6, Para-60, 65) (Para-65: the second region located at the center of the flexible touch screen comprises a structure of single-layer conductive film),

wherein forming the planar part(left side region or right side region, fig.5) and at least the bending part(central region, fig.5), and bending the bending part from the edge of the planar part to the side of the planar part(fig.5), comprises: 

forming a first electrode(L_TX1-L_TX4 or R_TX1-R_TX4, figs.3&6) on a first substrate(Para-25, 55, 58), wherein the first substrate comprises a first planar substrate and a first bending substrate(fig.5), and the first bending substrate is disposed at an edge of the first planar substrate in a first direction(fig.5, horizontal direction);
 
forming a second substrate on the first electrode(Para-25, 55, 58), wherein the second substrate comprises a second planar substrate(Para-55: The touch electrodes TX are located in one layer of the conductive film, and the detection electrodes RX are located in the other layer of the conductive film) [and a second bending substrate, the second bending substrate is disposed at an edge of the second planar substrate in a second direction, and the first direction and the second direction are perpendicular to each other];

forming a second electrode on the second substrate(Para-55: The touch electrodes TX are located in one layer of the conductive film, and the detection electrodes RX are located in the other layer of the conductive film); and bending the first bending substrate from the edge of the first planar substrate in the first direction to a side of the first planar substrate (fig.5), [and bending the second bending substrate from the edge of the second planar substrate in the second direction to a side of the second planar substrate],

wherein forming the first electrode on the first substrate comprises: 
forming a first main electrode on the first planar substrate (Para 21-25, 42), and forming a first side electrode (C_TX1, C_TX2 or C_RX1, C_RX2) on the first bending substrate (Para 21-25, 42),

wherein the first main electrode comprises a plurality of strip electrodes extending along the first direction (figs.3&6), the plurality of strip electrodes are sequentially disposed at intervals along the second direction(figs.3&6) and serve as sensing electrodes of the main touch module for a front touch(as shown in figs.3&6, plurality of stripe electrodes in horizontal direction and plurality another stripe electrodes in vertical direction. Therefore, the orientation of the electrodes depends on the designer choice but the principle of operation remains the same, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode), the first side electrode comprises a first strip electrode (C_TX1, C_TX2 or C_RX1, C_RX2) extending along the second direction, and the first direction and the second direction are perpendicular to each other(vertical direction and horizontal direction)-,

Nevertheless, SHI is not found to teach expressly the limitations, wherein a second bending substrate, the second bending substrate is disposed at an edge of the second planar substrate in a second direction, and bending the second bending substrate from the edge of the second planar substrate in the second direction to a side of the second planar substrate.

However, ENDO teaches an electronic device(fig.1), wherein 
forming the planar part(planer region 23a, figs.3&14) and at least the bending part(any one of side surfaces 23b-23f, figs.3&14), and bending the bending part from the edge of the planar part to the side of the planar part(figs.1&14), comprises: 

forming a second substrate(first support 92, fig.18, Para-163) on the first electrode(sensing electrodes 34b, fig.18), wherein the second substrate comprises a second planar substrate (fig.18)(as seen from fig.18, there is planer part and also bending part) and a second bending substrate(fig.18), the second bending substrate is disposed at an edge of the second planar substrate in a second direction(vertical direction or horizontal direction), and the first direction and the second direction are perpendicular to each other(fig.3);

forming a second electrode(sensing electrodes 34a, fig.18) on the second substrate(first support 92); and
 
bending the second bending substrate from the edge of the second planar substrate in the second direction to a side of the second planar substrate(fig.18). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SHI with the teaching of ENDO to include the feature in order to provide a touch sensor which enables a simplified constitution, a reduced size, and, furthermore, a reduced cost and a touch panel in which the touch sensor is used. 
Therefore, the combined teaching of SHI and ENDO teaches the preparation method of the touch substrate, wherein forming the first electrode on the first substrate comprises: 

forming a first main electrode on the first planar substrate (Para 21-25, 42, SHI), and forming a first side electrode (C_TX1, C_TX2 or C_RX1, C_RX2) on the first bending substrate (Para 21-25, 42, SHI),

wherein the first main electrode comprises a plurality of strip electrodes extending along the first direction (figs.3&6, SHI), the plurality of strip electrodes are sequentially disposed at intervals along the second direction (figs.3&6, SHI) and serve as sensing electrodes of the main touch module for a front touch(as shown in figs.3&6, plurality of stripe electrodes in horizontal direction and plurality another stripe electrodes in vertical direction. Therefore, the orientation of the electrodes depends on the designer choice but the principle of operation remains the same, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode), the first side electrode comprises a first strip electrode(C_TX1, C_TX2 or C_RX1, C_RX2) extending along the second direction, a plurality of first block electrodes(34a on side 23d and 23e or 34b on side 23c, fig.14, ENDO) sequentially disposed at intervals along the second direction(horizontal or vertical direction), the plurality of first block electrodes serve as sensing electrodes of the side touch module for a side touch, and the first strip electrode serves a driving electrode of the side touch module for the side touch(as shown in fig.14, plurality of electrodes in horizontal direction and plurality electrodes in vertical direction. The principle of operation remain the same for a mutual capacitive touch panel, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode).

Regarding claim 9, SHI as modified by ENDO teaches the preparation method of the touch substrate according to claim 8, wherein forming the planar part(left side region or right side region, fig.5, SHI) and at least the bending part(central region, fig.5, SHI), and bending the bending part from the edge of the planar part to the side of the planar part(fig.5), comprises:
 
forming the planar part(left side region) and a first bending part(central region), or forming the planar part(right side region) and a second bending part(central region), or forming the planar part, the first bending part and the second bending part,
 
(one first bending part, central region), located at one or two edges of the planar part in a first direction(at the end of the left region), there is one or two second bending parts, located at one or two edges of the planar part in a second direction, and the first direction and the second direction are perpendicular to each other; and 

bending the first bending part and/or the second bending part from the edge of the planar part to the side of the planar part(fig.5, SHI).

Regarding claim 12, SHI as modified by ENDO teaches the preparation method of the touch substrate according to claim 8, wherein forming the second electrode on the second substrate comprises: 

forming a second main electrode on the second planar substrate (figs.3,4&6, Para-25, 55, 58, SHI; Para-25: the first region comprises a double-layer conductive film or a single-layer conductive film having a cross bridge structure), and forming a second side electrode on the second bending substrate (figs.14&18, ENDO), wherein the second main electrode comprises a plurality of strip electrodes extending along the second direction(figs.3,4&6, Para-25, 55, 58, SHI), the plurality of strip electrodes are sequentially disposed at intervals along (the principle of operation remains the same for all mutual capacitive touch panels, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode), the second side electrode comprises a second strip electrode extending along the first direction and a plurality of second block electrodes sequentially disposed at intervals along the first direction (fig.14, ENDO), the plurality of second block electrodes serve as driving electrodes of the side touch module for a side touch, and the second strip electrode serves as a sensing electrode of the side touch module for the side touch(the principle of operation is same for all mutual capacitive touch panels, driving electrode and sensing electrode. It is well-known in the art and needless to mention that which electrode is driving electrode and which one sensing electrode).

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SHI(WO 2018/120693 A; Equivalent to US 2020/0081562 A1) in view of AN et al.(US 2018/0188838 A1) and further in view of ENDO et al.(US 2017/0371452 A1) (herein after ENDO) .

Regarding claim 19, SHI as modified by AN teaches the touch substrate according to claim 18, wherein the touch substrate (touch signal from any one of detection electrodes L_RX1-L_RX4 or R_RX1-R_RX4 or C_RX1-C_RX2, figs.3&4) of the main sensing electrode, a driving signal Tx of the main driving electrode(signal applied to driving electrodes, L_TX1-L_TX4 or R_TX1-R_TX4 or C_TX1-C_TX2, figs.3&4, SHI), [an upper driving signal Tu of the upper driving electrode, a lower driving signal Td of the lower driving electrode, a left sensing signal Rl of the left sensing electrode and a right sensing signal Rr of the right sensing electrode] (it is obvious to one of ordinary skill in the art that one set of electrodes of SHI’s disclosure regarded as driving electrode TX and another set regarded as sensing electrodes. The same argument is applied to side touch panel in the bending area).

Nevertheless, SHI as modified by AN is not found to teach expressly the touch substrate, wherein the touch substrate is configured to detect an upper driving signal Tu of the upper driving electrode, a lower driving signal Td of the lower driving electrode, a left sensing signal Rl of the left sensing electrode and a right sensing signal Rr of the right sensing electrode.


However, ENDO teaches an electronic device, wherein the touch substrate is configured to

detect a sensing signal Rx of the main sensing electrode, a driving signal Tx of the main driving electrode(fig.14), an upper driving signal Tu of the upper driving electrode (fig.14), a lower driving signal Td of the lower driving electrode(fig.14), a left sensing signal Rl of the left sensing electrode(fig.14) and a right sensing signal Rr of the right sensing electrode(fig.14)(it is needless to mention that and well-known in the art that a controller supplies driving signal to driving electrodes and receives touch sensing signal to detect location of the touch due to change of capacitance value. Therefore, it is obvious to one of ordinary skill in the art that one set of electrodes of ENDO’s disclosure regarded as driving electrode TX and another set regarded as sensing electrodes. The same argument is applied to side touch panel in the bending area).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SHI further with the teaching of ENDO to include the feature in order to provide a touch sensor which enables a simplified constitution, a reduced size, and, furthermore, a reduced cost and a touch panel in which the touch sensor is used. 

Allowable Subject Matter

10.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter: 

Claim 20: None of the cited references on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest the applicants’ invention, “the touch substrate according to claim 19, wherein the touch substrate further configured to determine that the planar part is touched, in response to detecting that the sensing signal Rx and the driving signal Tx are changed while the upper driving signal Tu, the lower driving signal Td, the left sensing signal R1 and the right sensing signal Rr are not changed; determine that the bending part on a left side is touched, in response to detecting that the driving signal Tx and the left sensing signal RI are changed while the sensing signal Rx is not changed; determining that the bending part on a right side of the planar part is touched, in response to detecting that the driving signal Tx and the right sensing signal Rr are changed while the sensing signal Rx is not changed, determine that .

12.	Claim 14 is allowed.

13.	The following is a statement of reasons for allowance: 

Claim 14: None of the cited references on record, alone or in combination, provides a reasonable motivation to fairly teach or suggest the applicants’ invention, “the driving method of a touch substrate, -----, wherein determining whether the claim 14.
 
Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Note

15.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692